Title: From Benjamin Franklin to the Chevalier de La Luzerne, 5 March 1780
From: Franklin, Benjamin
To: La Luzerne, Anne-César, chevalier de


Sir,
Passy, March 5, 1780
I received with great Pleasure the Letter you did me the Honour of writing to me from Boston. I rejoiced to hear of your safe Arrival, and that the Reception you met with in my Country, had been agreable to you. I hope its Air will suit you, and that you while you reside in it, you will enjoy constant Health and Happiness.
Your good Brother does me sometimes the Honour of calling on me, and we converse in English, which he speaks very intelligibly. I suppose that by this time you do the same. M. de Malesherbes did me lately the same Honour. That great Man seems to have no Wish of returning into Publick Employment, but amuses himself, with Planting, and is desirous of obtaining all those Trees of North America that have not yet been introduc’d into France. Your sending him a Box of the Seeds, would, I am persuaded, much oblige him. They may be obtain’d of my young Friend Bartram living near Philadelphia.
You will have heard that Spain has lately met with a little Misfortune at Sea, but the Bravery with which her Ships fought a vastly superior Force, have gain’d her great Honour. We are anxious here for farther News from that Coast, which is daily expected. Great Preparations are making here for the ensuing Campaign, and we flatter ourselves that it will be more active & successful in scope than the last.
One of the Advantages of great States, is, that the Calamity occasion’d by a foreign War falls only on a very small Part of the Community, who happen from their Situation & particular Circumstances to be expos’d to it.— Thus, as it is always fair Weather in our Parlours, it is at Paris always Peace. The People pursue their respective Occupations, the Playhouse, the Opera, & other publick Diversions, are as regularly & fully attended, as in Times of profoundest Tranquility, and the same small Concerns divide us into Parties.— When you left us, we were Gluckists and Piccinists. Within these few Weeks we are for or against Jeannot, a new Actor. This Man’s Performance, & the Marriage of the Duke de Richelieu fills up much more of our present Conversation, than any thing that relates to the War.— A Demonstration, this, of the Publick Felicity.
My Grandson joins with me in best Wishes for your Health & Prosperity. He is much flatter’d by your kind Remembrance of him. We desire also that M. de Marbois would accept our Assurances. I have the Honour to be, with the greatest Respect, Sir, Your &c,
M. de la Luzerne
